Filed 2/5/21 P. v. Gonzales CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F080724
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F19908285)
                    v.

    JUAN LEO GONZALES,                                                                    OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Arlan L.
Harrell, Judge.
         James E. Jones, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Levy, Acting P.J., Snauffer, J. and DeSantos, J.
       Appointed counsel for defendant Juan Leo Gonzales asked this court to review the
record to determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436.) Defendant was advised of his right to file a supplemental brief
within 30 days of the date of filing of the opening brief. Defendant did not respond.
Finding no arguable error that would result in a disposition more favorable to defendant,
we affirm.
                                     BACKGROUND
       Fifty-eight-year-old defendant and his 89-year-old cohabitant (the victim) had
been in a relationship for 12 years. On December 8, 2019, after an argument, defendant
got on top of the victim, straddled her, and pinned her down on the bed. He held her jaw
and throat and told her he was going to kill her. She could not breathe and thought he
would break her jaw. He repeated this abuse for many hours. On December 11, 2019,
the victim was taken to the hospital by ambulance. Defendant was later arrested after a
standoff at their residence. The police located firearms inside the residence. Defendant
had previously been convicted of a felony.1
       On December 13, 2019, the Fresno County District Attorney charged defendant
with corporal injury to a cohabitant (Pen. Code, § 273.5, subd. (a);2 count 1), assault by
force likely to cause great bodily injury (§ 245, subd. (a)(4); count 2), false imprisonment
of an elder adult (§ 236; count 3), elder abuse (§ 368, subd. (b)(1); count 4), criminal
threats (§ 422; count 5), possession of a firearm by a felon (§ 29800, subd. (a)(1);
count 6), and resisting an officer (§ 148, subd. (a)(1), a misdemeanor; count 7).
       On December 30, 2019, defendant pled no contest to counts 1, 5, and 6, in return
for a three-year sentence lid. The remaining counts were dismissed.


1     The parties stipulated to the facts contained in the crime reports, which are
recounted in the probation report.
2      All statutory references are to the Penal Code.


                                              2.
      On February 4, 2020, the trial court sentenced defendant to three years in prison
on count 1. On counts 5 and 6, the court imposed two-year sentences, to be served
concurrently to the term on count 1. The court issued a criminal protective order.
      On February 6, 2020, defendant filed a notice of appeal.
      After reviewing the record, we find no arguable error on appeal that would result
in a disposition more favorable to defendant.
                                     DISPOSITION
      The judgment is affirmed.




                                            3.